ANDERSON, Circuit Judge,
dissenting:
Respectfully, I dissent. In my judgment, binding precedent in this circuit requires reversal. In a very similar context, the Former Fifth Circuit held that a newly-hired permanent employee is not displaced by a returning striker “even though subsequently he may be divested of the job for failure to pass medical or security clearance.” National Airlines, Inc. v. International Ass’n of Machinists and Aerospace Workers, 430 F.2d 957, 961 (5th Cir.1970). I do not agree with the majority that the conditions of employment in National Airlines — i.e., medical or security clearance— can be dismissed as merely technical. In the airline industry, the medical condition and security clearance of workers is not technical.